Exhibit 10.1

CONFIDENTIAL TREATMENT

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such Portions
are marked “[*]” in this document; they have been filed separately with
the Commission.

CONTRACT

BETWEEN

GLOBALSTAR, INC.

AND

ALCATEL ALENIA SPACE FRANCE

FOR THE CONSTRUCTION OF

THE GLOBALSTAR CONTROL NETWORK FACILITY

FOR THE SECOND GENERATION CONSTELLATION

CONTRACT NUMBER GINC-C-07-0320


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Article

 

 

 

Page

Article 1.

 

Definitions

 

3

Article 2.

 

Scope and Exhibits

 

5

Article 3.

 

Purchaser’s Undertakings

 

6

Article 4.

 

Total Price

 

7

Article 5.

 

Purchaser’s Undertakings under the Satellite Contract

 

7

Article 6.

 

Delivery and Delivery Schedule

 

8

Article 7.

 

Payment

 

8

Article 8.

 

Inspection and Acceptance

 

10

Article 9.

 

Title and Risk of Loss

 

11

Article 10.

 

Access to Work in Progress

 

12

Article 11.

 

Progress Meeting, Presentations and Reports

 

12

Article 12.

 

Intellectual Property Rights

 

12

Article 13.

 

Public Release of Information

 

13

Article 14.

 

Confidentiality

 

13

Article 15.

 

Intellectual Property Rights Indemnity

 

13

Article 16.

 

Limitation of Liability

 

14

Article 17.

 

Excusable Delays

 

15

Article 18.

 

Liquidated Damages for Late Delivery

 

16

Article 19.

 

Request For Deviation (RFD)/Request For Waivers (RFW) and Changes

 

16

Article 20.

 

Termination for Default

 

17

Article 21.

 

Termination for Convenience

 

18

Article 22.

 

Stop Work

 

18

Article 23.

 

Arbitration

 

20

Article 24.

 

Warranty

 

21

Article 25.

 

Communication and Authority

 

22

Article 26.

 

RESERVED

 

24

Article 27.

 

Licenses for Export

 

24

Article 28.

 

RESERVED

 

25

Article 29.

 

Options

 

25

Article 30.

 

Key Personnel

 

25

Article 31.

 

Indemnification and Insurance

 

25

Article 32.

 

Effective Date of Contract

 

26

Article 33.

 

Representations

 

27

Article 34.

 

General Provisions

 

27

 

2


--------------------------------------------------------------------------------


This Contract dated as of the 22nd day of March 2007, made between Alcatel
Alenia Space France, a company organized under the laws of France and having its
registered office at 12, rue de la Baume 75008 Paris, France (“Contractor”) and
Globalstar, Inc., a Delaware corporation with offices at 461 South Milpitas
Blvd., Milpitas, California 95035, U.S.A. (“Purchaser”).

Recitals

Whereas, Purchaser has procured from Contractor forty eight (48) satellites for
Globalstar Second Generation and other Deliverable Items and related services
pursuant to a contract (“Satellite Contract”) dated as of November 30th,
2006; and

Whereas, Purchaser desires to procure from Contractor the Control Network
Facility for the Globalstar Second Generation and other Deliverable Items and
related services; and

Whereas, Contractor desires to provide such Control Network Facility and other
Deliverable Items and related services, all in accordance with the terms and
conditions of this Contract; and

Now therefore, the Parties hereto, in consideration of the mutual covenants
herein expressed, agree with each other as follows:

Terms and Conditions

ARTICLE 1

DEFINITIONS

As used in this Contract, the following terms have the meanings indicated:

“Background IP” shall mean Intellectual Property developed and owned by
Contractor prior to entering into this Contract or outside the scope of this
Contract which will be utilized or incorporated by Contractor into any
Deliverable Item under this Contract.

“Business Day” means a day which Purchaser and Contractor are both open for
business, other than a Saturday, Sunday or other day on which commercial banks
in New York City, France, or the State of California are authorized or required
by law to close.

“Contract” shall mean this Contract between Purchaser and Contractor, including
all Exhibits and Appendices referenced herein, and all amendments that may be
made hereto and thereto.

“Contractor” shall mean Alcatel Alenia Space France.

“Contractor Indemnitees” shall have the meaning ascribed to it in Article 31(B).

“Control Network Facility” shall mean the items to be provided by Contractor
under this Contract composed of the following Subsystems: (i) Satellite
Operations Control Centers (SOCCs), (ii) the Telemetry Command Units (TCUs) and
(iii) the In Orbit Test Equipment (MCE and CMA).

“Control Network Facility Acceptance Review” shall have the meaning set forth in
section 2 of Exhibit A.

“Day” shall mean, whether or not capitalized, a calendar day.

“Deliverable Items” shall mean those items set forth in Article 2(C).

“Delivery” shall mean the delivery of Deliverable Items as set forth in
Article 6.

“Delivery Place” shall mean the port of entry in the country of destination as
set forth in Article 6.

“Delivery Schedule” shall mean the timetables for Delivery of the Deliverable
Items as set forth in Article 6.

3


--------------------------------------------------------------------------------


“Documentation” shall mean the documentation to be supplied by Contractor to
Purchaser as listed in Exhibit A.

“EDC” shall mean the effective date of this Contract as set forth in Article 32.

“Excusable Delay” shall have the meaning as set forth in Article 17.

“Factory Test Review” shall have the meaning set forth in section 2 of
Exhibit A.

“Final Acceptance” shall be as described in Article 8.

“Foreground IP” shall mean Intellectual Property developed, conceived or first
actually reduced to practice by the Contractor in the performance of Work under
this Contract.

“Globalstar System” shall mean the system consisting of the Satellites,
including the satellites from the first generation, Ground Control Network,
network control centers and user terminals for the provision of communications
services.

“Ground Control Network” shall mean the network composed of the following:
(i) Control Network Facility, (ii) the gateway RF terminals and (iii) the
Globalstar data network.

“In Orbit Test Equipment” or “IOTE” shall mean both the two (2) IOTE
(Measurement and Calibration Equipment (MCE)) and the IOTE (Control, Monitoring
and Analysis (CMA)), as set forth in section 9.1.3 of Exhibit A.

“Intellectual Property” or “IP” shall mean all intellectual property, including
without limitation, inventions, patents, copyrights, trade secrets,
Documentation including Technical Data, discoveries, technical know-how,
techniques, procedures, methods, designs, improvements or innovations and
computer programs in executable code and source code form.

“Interest Rate” shall mean the One Month EURIBOR as established by the European
Financial Markets Association (ACI) and European Banking Federation (EBF) and as
published on their joint website at
http://www.euribor.org/html/content/euribor_data.html on the payment due date
plus 400 basis points (such one-month EURIBOR rate to “float” by being
re-determined on the first day of each calendar month).

“Key Person” shall have the meaning ascribed to it in Article 30(A).

“Key Personnel” shall have the meaning ascribed to it in Article 30(A).

“Licensed Items” shall mean any Deliverable Items being furnished pursuant to,
or to be utilized in connection with, this Contract which require the approval,
permission or license from a government with respect to export control laws of
such government.

“Milestone Events” shall mean those milestones which are eligible for payment as
set forth in the column entitled “Milestone Events” in Exhibit C.

“Mission Operations Support Services” or “MOSS” shall mean the services
Contractor shall provide pursuant to the Satellite Contract as more fully set
forth in section 3.5 of Exhibit A of the Satellite Contract.

“Party” or “Parties” shall mean one or both of Contractor and Purchaser.

“Preliminary Design Review” or “PDR” shall mean the review described in
section 2 of Exhibit A.

“Purchaser” shall mean Globalstar, Inc.

“Purchaser Indemnitees” shall have the meaning ascribed to it in Article 31(A).

“Satellite” or ”Spacecraft” shall mean any spacecraft to be constructed and
delivered pursuant to the Satellite Contract and/or the last eight
(8) spacecrafts of the first generation to be launched in 2007.

4


--------------------------------------------------------------------------------


“Satellite Contract” shall mean the contract entered into between Purchaser and
Contractor dated November 30th, 2006 for the delivery of the Satellites and
associated hardware and services (Contract number GINC-C-06-0300).

“Satellite Operations Control Centers” or “SOCCs” shall mean the Main SOCC, the
Development SOCC and the Back Up SOCC to be delivered under this Contract, as
set forth in section 9.1.2 of Exhibit A.

“Stop Work Order” shall mean a written order from Purchaser to Contractor
requesting that Contractor cease, and cause Subcontractors (as applicable) to
cease, performance of all or part of the Work for the period specified in such
order, as such period may be extended in accordance with the Contract, as set
forth in Article 22(A).

“Subcontractors” shall mean all subcontractors of Contractor at any tier.

“Technical Data” shall mean information which is required for the design,
development, production, manufacture, assembly, operation, repair, testing,
maintenance or modification of the Deliverable Items, including documentation.

“Telemetry Command Units” or “TCUs” shall mean the six (6) TCU Racks to be
delivered under this Contract, as set forth in section 9.1.1 of Exhibit A.

“Total Price” shall mean the firm fixed price payable for the Work as defined in
Article 4(A).

“WIP” shall mean all Work in progress.

“Work” shall mean all design, development, construction, manufacturing, labor,
services, and acts of Contractor, including tests to be performed, required
under Exhibit A (except section 10 thereof), and including all equipment,
materials, articles, matters, services and things to be furnished by Contractor
under this Contract.

ARTICLE 2

SCOPE AND EXHIBITS

(A)  Contractor shall provide the necessary personnel, material, services and
facilities to perform the Work in accordance with the provisions of this
Contract, including the Exhibits and Appendices listed below, which are attached
hereto or incorporated by reference and made a part hereof, and to make delivery
to Purchaser in accordance with the Delivery Schedule as provided in Article 6:

Exhibit A

Globalstar Second Generation Control Network Facility Statement of Work

Ref RAOT-ASP-SW-3301 Issue 3 dated March 21, 2007

 

 

Exhibit B1

Satellite Operation Control Center Requirements Specification Document

Ref GS-06-1126 issue 2 dated March 20, 2007

 

 

Exhibit B2

Telemetry and Command Unit Requirements Specification Document

Ref GS-06-1125 issue 2 dated March 20, 2007

 

 

Exhibit B3

In Orbit Test Equipment Requirements Specification Document

Ref GS-06-1127 issue 1 dated July 14, 2006

 

 

Exhibit C

Payment Plan

 

 

Appendix 1

Mutual Nondisclosure Agreement between Globalstar, Inc and Alcatel Alenia Space
France, dated November 2nd 2006 (incorporated herein by reference).

 

 

Appendix 2

Technical Assistance Agreement (DTC Case TA 3474-05), dated December 14, 2005;
approved by U.S. Dept. State, March 22, 2006 and subsequent amendments
(incorporated herein by reference).

 

5


--------------------------------------------------------------------------------


(B)   In case of any inconsistencies among the articles of this Contract and any
of the Exhibits, the following order of precedence shall apply:

Appendix 2

Terms and Conditions of Contract

Appendix 1

Exhibit C

Exhibit A

Exhibit B1, B2 and B3

(C)   The scope of this Contract is the design, production, testing, and
delivery of the equipment and services, as summarized in this Article 2(C), and
represents a firm commitment by Contractor and a firm order by Purchaser for all
equipment and services. The following constitute the Deliverable Items:

(i)    The Satellite Operations Control Centers for monitoring the Spacecrafts,
as generally described in Exhibit B1.

(ii)   The Telemetry Command Units, as described in Exhibit B2.

(iii)  The In Orbit Test Equipment, as described in Exhibit B3.

(iv)  Documentation as described in section 9.3 of Exhibit A.

ARTICLE 3

PURCHASER’S UNDERTAKINGS

(A)  Purchaser’s undertakings are contained in or identified in this Contract
and Exhibit A. In particular, Purchaser shall perform the following:

(i)    Purchaser shall provide all items as set forth in section 10 of
Exhibit A.

(ii)   Subject to government requirements, Purchaser will provide access to
Contractor and its Subcontractors at each of Purchaser’s SOCC facilities and
pertinent Globalstar gateways, on a timely basis, as necessary to permit
Contractor to deliver, install and test the Deliverable Items.

(iii)  Purchaser shall be responsible for obtaining all necessary approvals,
authorizations and/or licenses to import, install, test, use and operate the
Deliverable Items in all countries of installation.

(B)   Contractor shall promptly notify Purchaser of any failure by Purchaser to
perform any of its obligations under this Contract which may cause Contractor to
be delayed, to incur additional costs, or both. In addition, Purchaser shall
promptly notify Contractor in writing of any event which may delay or prevent
the performance by Purchaser of any of its obligations under this Contract which
may cause Contractor to be delayed, to incur additional costs, or both.

Any failure by Purchaser to perform any of its obligations under this Contract
which causes Contractor to be delayed, to incur additional costs, or both, shall
cause (i) in case of delay, an extension of the Delivery Schedule to reflect the
actual delay incurred by Contractor in the performance of the Work as a result
of such failure (such delay to be documented to Purchaser) and (ii) in case of
additional costs, payment to Contractor by Purchaser of reasonable costs
incurred by Contractor as a result of such failure (such costs to be documented
to Purchaser).

6


--------------------------------------------------------------------------------


ARTICLE 4

TOTAL PRICE

(A)  Purchaser shall pay to Contractor for the Work to be performed the Total
Price as set forth in the Table below in accordance with the payment plans as
set forth in Exhibit C, as such Total Price may be adjusted in accordance with
the provisions of this Contract.

The Total Price shall be deemed to include all fees for the use of Intellectual
Property as defined in Article 12 and all transportation and insurance charges
for delivery of each Deliverable Item as set forth in Article 6 and Exhibit A.

Item

 

Description

 

Price in Euro

1

 

SOCCs

 

4,000,000

2

 

TCUs

 

3,000,000

3

 

IOTE

 

2,000,000

Total Price

 

9,000,000

 

(B)   In addition to the Total Price that Purchaser shall pay in accordance with
Article 4(A), Purchaser shall also be responsible for paying all custom duties,
VAT, import taxes, sales taxes or charges, taxes, fees or duties of similar
nature whatsoever levied in the U.S.A. or any political division thereof or in
the country where the services under this Contract are performed or where the
items are delivered (except for services rendered in France or by the
Subcontractors in their countries).

Such payments will be made by Purchaser in compliance with the regulations in
force at that time and will not be deducted from any payment of price called for
pursuant to Article 4(A) of this Contract. Purchaser shall reimburse Contractor
for any payment to be made by Purchaser pursuant to this Article 4(B) but made
by Contractor within thirty (30) Days of receipt by Purchaser of the electronic
invoice with all relevant documentation evidencing liability for and payment of
such tax, fees or duties.

(C)   All payments by Purchaser pursuant to this Contract shall be made without
deduction or offset of any income taxes, withholding or similar taxes, if any,
of any nature whatsoever levied by Purchaser’s country, any political division
thereof or any other country where the Work is performed or by the country from
which payment is made, unless Purchaser shall be compelled to make such
deduction by government regulation, in which case Purchaser shall pay, within
thirty (30) Days of receipt by Purchaser of the relating electronic invoice, any
additional amount necessary in order that the net amount of payments received by
the Contractor shall be equal to the amount of payments agreed to be paid
pursuant to this Contract.

(D)  Contractor shall be entirely responsible for all present and future taxes,
levies and duties whatsoever imposed under this Contract in (i) France and
(ii) any of the Subcontractors’ countries, to the extent relating to the
performance of the Work, which taxes shall be paid by the Contractor or the
Subcontractors when they become due.

ARTICLE 5
PURCHASER’S UNDERTAKINGS UNDER THE SATELLITE CONTRACT

Inasmuch as the Contractor is also the Satellite Contract contractor, if
Purchaser is delayed in the performance of any of its obligations under the
Satellite Contract due to a delay solely caused by Contractor under this
Contract, and it is not an Excusable Delay, then contractor under Satellite
Contract shall not be entitled to claim for any cost or schedule adjustments as
set forth in Article 3(B) of the Satellite Contract nor shall be considered as
an excusable delay as set forth in Article 17 of the Satellite Contract for
contractor’s performance in meeting its delivery obligations.

7


--------------------------------------------------------------------------------


ARTICLE 6
DELIVERY AND DELIVERY SCHEDULE

(A)  The Delivery Schedule is identified in the Table below. Delivery of a
Deliverable Item shall be deemed to have occurred upon arrival at the
Delivery Place.

Item

 

Description

 

Delivery Date or date
of performance

 

Delivery Place

1

 

Main SOCC
Development SOCC
Back-Up SOCC

 

Per Exhibit A

 

Milpitas, CA
Milpitas, CA
El Dorado Hills, CA

 

 

 

 

 

 

 

2

 

6 TCU Racks

 

Per Exhibit A

 

Clifton, TX
Aussaguel, France
Bosque Alegre, Argentina
Dubbo, Australia
Yeo-Ju, South Korea
Delareyville, South Africa-(TBC)

 

 

 

 

 

 

 

3

 

IOTE (MCE)
IOTE (MCE)
IOTE (CMA)

 

Per Exhibit A

 

Clifton, TX
Aussaguel, France
Milpitas, CA

 

 

 

 

 

 

 

4

 

Documentation

 

Per Exhibit A

 

Milpitas, CA

 

(B)   The Deliverable Items shall be transported at Contractor’s risk and
expense Carriage and Insurance Paid to the Delivery Place as specified in the
Table above (“CIP” according to Incoterms 2000), except for Documentation that
shall be transported at Contractor’s risk and expense Delivered Duties Unpaid
(“DDU” according to Incoterms 2000) to Delivery Place as specified in the
Table above.

(C)   The Contractor shall promptly notify Purchaser in writing of any event
which may delay or prevent the performance by Contractor of any of its
obligations under this Contract.

ARTICLE 7

PAYMENT

(A)  Payment terms shall be in accordance with this Article 7 and Exhibit C
to this Contract. Purchaser shall pay all invoices within thirty (30) Days after
the date of receipt of an emailed invoice confirmed electronically.

(i)    Starting April 1, 2007 and until the Contract is paid in full, Contractor
shall on the first Day of each quarter provide Purchaser with one (1) original
of the invoice for the total amount of payments due during that quarter, in
accordance with Exhibit C. So there is no misunderstanding, the Parties agree
that the invoice for and payment of the first payment (second quarter of 2007)
shall be handled as set forth in Article 32.

(ii)   Beginning with the quarter that starts July 1, 2007, Contractor shall
deliver to Purchaser, along with each quarterly invoice, supporting
documentation confirming completion of the Milestone Events which were to have
been achieved during the quarter prior to the quarter in which the invoice
is delivered.

(B)   Should Contractor fail to achieve during a given quarter one or more
Milestone Events for which payment has already been made, then Contractor shall
deduct the amount relating to each such unachieved Milestone Event from the
invoice Contractor delivers at the beginning of the following quarter.

8


--------------------------------------------------------------------------------


Except as set forth in the preceding sentence, any delay in the achievement of a
particular Milestone Event will have no impact on the amount invoiced at the
beginning of the subsequent quarter. Any amount deducted in accordance with this
Article 7(B) will be re-invoiced with supporting documentation submitted with
the invoice for the quarter following completion of such Milestone Event, and
Purchaser shall make payment to Contractor in accordance with such invoice after
such completion.

(i)    If after five (5) Business Days from the date of receipt of an invoice,
Purchaser has not notified Contractor of a dispute of the invoice, stating the
reason for such dispute, then all Milestone Events scheduled to occur during the
preceding quarter shall be deemed complete, and payment shall be due and payable
within thirty (30) Days of receipt of the emailed invoice. For purposes of
Exhibit C, a Milestone Event shall be deemed to have been completed by
Contractor when all requirements associated with the particular Milestone Event
shall have been completed in accordance with the provisions of the Contract.

(ii)   If Purchaser disputes only part of a Milestone Event, then Purchaser
shall pay to the Contractor the amount corresponding to the undisputed portion
of such Milestone Event.

The Parties agree to negotiate in good faith the settlement of the disputed
portion and the agreed upon amount shall be paid by Purchaser after such
settlement. No dispute with respect to the payment of any amount under this
Contract shall relieve the disputing Party of its obligation to pay all other
amounts due and owing under this Contract. The Parties agree that a dispute over
a Milestone Event payment shall not relieve Purchaser of its obligation to make
subsequent payments.

(C)   Contractor may, from time to time, submit an invoice requesting partial
payment for a partially completed Milestone Event. If Purchaser, in Purchaser’s
reasonable judgment, determines such partial payment to be appropriate under the
circumstances, then Purchaser shall make such partial payment, and the remainder
of the Milestone Event payment shall be paid at such time as the Milestone Event
is completed.

(D)  In the event that Contractor achieves any Milestone Event in advance of the
scheduled achievement date provided for in Exhibit C and provided that the
cumulative amount of payments shall not exceed the schedule set forth in
Exhibit C, then, subject to Purchaser’s agreement, the Contractor shall be
entitled to invoice the Purchaser for such achieved Milestone Event. Purchaser
shall pay for any such Milestone Event, subject to having received the required
supporting documentation.

(E)   Unless otherwise agreed in writing by the Party entitled to payment, all
transfers of funds in accordance with this Contract from one Party to the other
Party shall be sent to the receiving Party by wire transfer of immediately
available funds to the following bank accounts:

Alcatel Alenia Space France

For payments in Euros:

Alcatel Alenia Space France

Société Générale Toulouse

Address: Innopole Voie 8 - BP 500 31316 Labège Cedex, France

Swift Code: [*]

Account no [*]

Globalstar, Inc.

Union Bank of California

Address: 350 California Street, 10th Floor, San Francisco, CA 94104, U.S.A.

Routing Number: [*]

Account no [*]

9


--------------------------------------------------------------------------------


or such other account as the relevant Party may specify from time to time
in writing.

Any payment due by Purchaser shall be deemed to have been made when the
Contractor’s bank account has been credited of the amount of such payment.

If any payment would otherwise be due under this Contract on any Day that is not
a Business Day, such payment shall be due on the succeeding Business Day.

(F)   Payments required to be made by either Party to this Contract and not
received within the due date plus ten (10) Days shall bear interest at the
Interest Rate for each Day from the tenth (10th) Day following the due date
until the date of actual payment. Such interest due pursuant to this
Article 7(F) will be included in the next quarterly invoice.

(G)   The Contractor shall send one (1) copy of each invoice to Purchaser by
email to [*] with confirming email to [*].

The Contractor may request status of payment by calling [*] in Accounts Payable
at [*].

The address reference to be put on the invoice is:

Globalstar, Inc.

461 South Milpitas Boulevard

Milpitas, California 95035, U.S.A.

The Contractor may send one (1) hard copy of each invoice to Purchaser at
address referenced above to the attention of [*].

ARTICLE 8
INSPECTION AND ACCEPTANCE

Contractor shall perform the following tests and reviews:

(A)  For each Subsystem of the Control Network Facility, Contractor shall
conduct a Factory Test Review on each Deliverable Items at Contractor’s
facilities. Upon successful completion of the Factory Test Review, Contractor
shall certify requirements compliance to Purchaser. Purchaser shall have two
(2) Days from receipt of such certification to notify Contractor in writing of
those particulars which do not meet the requirements of the Contract.

Upon such notification by Purchaser, Contractor shall remedy such particulars or
satisfactorily complete other conditions mutually acceptable to Purchaser and
Contractor after which Contractor shall proceed to ship each Deliverable Item to
the designated delivery place. If Purchaser does not so notify Contractor within
two (2) Days, Contractor shall proceed to ship each Deliverable Item to the
designated delivery place.

(B)   For each Subsystem of the Control Network Facility, an Acceptance Review
shall be conducted following full and complete installation and testing of the
Deliverable Items in accordance with Exhibit A. Contractor and Purchaser shall,
within two (2) Days after the successful completion of Acceptance Review,
certify in writing on a form, mutually agreed, that acceptance of the
Deliverable Items has occurred. If Purchaser fails to reject or certify
acceptance within such two (2) Days after the successful completion of
Acceptance Review, acceptance of the Deliverable Items shall be deemed to
have occurred.

If a Deliverable Item is non-conforming to the specifications defined in
applicable Exhibit B1 to B3, Purchaser shall so notify Contractor (with detailed
reasons for such non-compliance given in the notification), and such
non-compliance shall be corrected by Contractor. Upon such correction, followed
by a delta Acceptance Review, if necessary, acceptable to Purchaser, acceptance
shall be deemed to have occurred.

10


--------------------------------------------------------------------------------


(C)   A Control Network Facility Acceptance Review shall be conducted following
completion of all Subsystem Acceptance Reviews referred to in Article 8(B) in
accordance with Exhibit A. Contractor and Purchaser shall, within two (2) Days
after the successful completion of Control Network Facility Acceptance Review,
certify in writing on a form, mutually agreed, that Final Acceptance of the
Control Network Facility has occurred. If Purchaser fails to reject or certify
acceptance within such two (2) Days after the successful completion of Control
Network Facility Acceptance Review, Final Acceptance of the Control Network
Facility shall be deemed to have occurred.

If the Control Network Facility is non-conforming to the specifications defined
in Exhibit B1 to B3, Purchaser shall so notify Contractor (with detailed reasons
for such non-compliance given in the notification), and such non-compliance
shall be corrected by Contractor. Upon such correction, followed by a delta
Control Network Facility Acceptance Review, if necessary, acceptable to
Purchaser, Final Acceptance shall be deemed to have occurred.

(D)  Upon completion of a Milestone Event, Contractor shall issue and send to
Purchaser a Milestone Event acceptance certificate. Purchaser shall notify
Contractor of its acceptance or rejection of a Milestone Event within two
(2) Days from the date of receipt of the Milestone Event acceptance certificate,
failing which such Milestone Event shall be deemed successfully completed. In
case of acceptance, the Parties shall sign the Milestone Event acceptance
certificate. In case of rejection, Purchaser shall state in writing the reasons
for such rejection and Contractor shall implement necessary corrective measures.
After such correction to the satisfaction of Purchaser, such Milestone Event
shall be deemed successfully completed and the Parties shall sign the Milestone
Event acceptance certificate.

ARTICLE 9
TITLE AND RISK OF LOSS

(A)  Subject to the provisions of this Contract, risk of loss for Deliverable
Items shall pass from Contractor to Purchaser upon Delivery to the Delivery
Place set forth in Article 6. Title to Deliverable Items shall pass from
Contractor to Purchaser upon Final Acceptance thereof.

Any loss or damage to such items prior to Purchaser’s assumption of risk of loss
shall be at Contractor’s risk, unless such loss or damage is caused by the
negligent acts or omissions or willful misconduct of Purchaser.

(B)   Title to Deliverable Items shall pass to Purchaser free and clear of any
claims, liens, encumbrances and security interests of any nature. Contractor
shall not grant to third parties any lien, encumbrance or security interest of
any nature on Deliverable Items.

11


--------------------------------------------------------------------------------


ARTICLE 10
ACCESS TO WORK IN PROGRESS

(A)  Subject to applicable government regulations, Contractor shall afford
Purchaser access to all WIP, including without limitation Technical Data and
information, test data, documentation (not containing cost information), testing
and hardware, being performed at Contractor’s facilities pursuant to this
Contract during the period of Contract performance as set forth in section 2 of
Exhibit A, provided that such access does not unreasonably interfere with such
WIP or any other work.

(B)   Contractor shall afford Purchaser access to WIP being performed pursuant
to this Contract in Subcontractor’s facilities to the extent Contractor obtains
such access, subject to the right of Contractor to accompany Purchaser on any
such visit and subject further to the execution by Purchaser of such
non-disclosure or similar agreements as may be required by Subcontractors.
Contractor shall use its best efforts to obtain access to the WIP being
performed in Subcontractor’s facilities.

ARTICLE 11
PROGRESS MEETING, PRESENTATIONS AND REPORTS

(A)  In addition to any other meetings called for under the provisions of this
Contract, Contractor shall provide the personnel, facilities, materials and
support to conduct the following meetings and presentations with Purchaser,
provided that such meetings and presentations do not unreasonably interfere with
Contractor’s performance: (i) informal Program Manager meetings; (ii) informal
project level technical review meetings; and (iii) management level
presentations as deemed appropriate by Contractor or Purchaser’s management and
subject to reasonable prior notice by Purchaser.

(B)   Contractor shall deliver to Purchaser all reports as described in
Exhibit A. The Parties agree to utilize a secure, electronic-based system for
delivery of reports and documents (which may include exceptions on its use for
certain documents).

ARTICLE 12
INTELLECTUAL PROPERTY RIGHTS

(A)  Purchaser shall protect all Intellectual Property to which Purchaser has a
right of access pursuant to Article 10, or that is or may be disclosed by
Contractor to Purchaser, from disclosure to third parties in the same manner in
which Purchaser protects its own IP, in accordance with and subject to
Article 14.

(B)   Notwithstanding any other provision of this Contract, the ownership in and
title to Background IP delivered to Purchaser by Contractor in accordance with
this Contract shall remain in Contractor or its licensors. Contractor hereby
grants to Purchaser a fully paid up, non-exclusive, perpetual, irrevocable
(except as set forth herein), world-wide and non-transferable (except as part of
a sale of the business or by operation of law) license (with right to sublicense
to third parties) to use, duplicate, adapt, make derivatives and disclose its
Background IP (and its related documentation) and other Deliverable Items for
the the use, operation, enhancement and maintenance of the Globalstar System
pursuant to this Contract and the existing Globalstar network.

(C)   Title to all Foreground IP shall remain with Contractor. Contractor hereby
grants to Purchaser a fully paid up, non-exclusive, perpetual, irrevocable
(except as set forth herein), world-wide and non-transferable (except as part of
a sale of the business or by operation of law) license (with right to sublicense
to third parties) to use, duplicate, adapt, make derivatives and disclose its
Foreground IP (and its related documentation) and other Deliverable Items for
the use, operation, enhancement and maintenance of the Globalstar System
pursuant to this Contract, the existing Globalstar network and future similar
contracts and such Globalstar network as it will exist under such future similar
contracts.

(D)  Purchaser hereby grants to Contractor a fully paid up, non-exclusive,
perpetual, irrevocable (except as set forth herein), world-wide and
non-transferable (except as part of a sale of the business or by operation of
law) license (with right to disclose to Subcontractors who are signatories of
the TAA as set

12


--------------------------------------------------------------------------------


forth in Appendix 2) to use, adapt and disclose the patents identified as being
“granted” as set forth in Exhibit I of the Satellite Contract for the purpose of
performance of the Work under this Contract. In addition, Contractor reserves
the right to request and receive copies of Technical Data which are owned by
Purchaser for use for the performance of the Work. Purchaser grants to
Contractor a license to use such Technical Data under the same type of license
as Purchaser grants to Contractor in this Article 12(D), subject to the TAA.

ARTICLE 13
PUBLIC RELEASE OF INFORMATION

(A)  During the term of this Contract, neither Party, nor its affiliates,
subcontractors, employees, agents and consultants, shall release items of
publicity of any kind including, without limitation, news releases, articles,
brochures, advertisements, prepared speeches, company reports or other
information releases related to the work performed hereunder, including the
denial or confirmation thereof, without the other Party’s prior written consent.

(B)   Nothing contained herein or in the Mutual Nondisclosure Agreement between
Purchaser and Contractor, dated November 2, 2006 shall be deemed to prohibit
either Party from disclosing this Contract, in whole or in part, or information
relating thereto (i) as may be required by the rules and regulations of a
government agency with jurisdiction over the disclosing Party or a stock
exchange on which the disclosing Party’s shares are then listed, (ii) as may be
required by a subpoena or other legal process (iii) in any action to enforce its
rights under this Agreement, (iv) to its lenders under appropriate assurances of
confidentiality for the benefit of the disclosing Party or (v) to its auditors,
attorneys and other professional advisors in the ordinary course, provided that
such auditors, attorney and advisors have contractual or professional
obligations to maintain the confidentiality of the disclosed material. The
disclosing Party shall use reasonable commercial efforts to disclose only such
information as it believes in good faith it is legally required to disclose
pursuant to clauses (i) or (ii), above, and will seek, to the extent reasonably
available under applicable rules, to obtain confidential treatment for any
information either Party reasonably considers trade secrets and that is required
to be disclosed. To the extent practicable, the disclosing Party shall provide
the other Party with a reasonable opportunity in advance of disclosure to
request redactions or deletions of specific terms and provisions of the Contract
and shall accommodate those requests to the extent reasonably consistent with
applicable confidential treatment rules.

(C)   Within a reasonable time prior to a proposed issuance of news releases,
articles, brochures, advertisements, prepared speeches, and other such
information releases concerning the Work performed hereunder, the Party desiring
to release such information shall request the written approval of the other
Party concerning the content and timing of such releases. The Parties anticipate
the issuance of press releases in connection with the execution of the Contract,
which press releases shall be subject to approval by both Parties prior
to release.

ARTICLE 14
CONFIDENTIALITY

The Parties agree that all exchanges of proprietary information shall be
governed by the Mutual Nondisclosure Agreement between Purchaser and Contractor,
dated November 2, 2006 as set forth in Appendix 1, as such Agreement may
be amended.

ARTICLE 15
INTELLECTUAL PROPERTY RIGHTS INDEMNITY

(A)  Contractor shall indemnify, defend and hold harmless Purchaser and its
affiliates and their respective directors, officers, agents and employees,
against any claims, damages, losses, costs (including attorneys’ fees) incurred
in connection with any claim, suit, or proceeding asserted or filed against
Purchaser relating to infringement of any patent, copyright, trade secret,
trademark or other proprietary

13


--------------------------------------------------------------------------------


right based on the laws of the United States and EU, or a country where
Contractor or any Subcontractor is located (except that such indemnification
shall not apply to any patent identified as being “granted” as set forth in
Exhibit I of the Satellite Contract), by any Deliverable Item to be delivered
hereunder, or any part thereof or arising out of Contractor’s performance of its
obligations under the Contract. Purchaser shall notify Contractor promptly in
writing of any such claim, suit or proceeding, and give Contractor proper and
full information, of which it is aware, and reasonable assistance to settle
and/or to defend any such claim, suit, or proceeding. At its option and expense,
Purchaser may participate in the defense of such claim, suit or proceeding with
counsel of its own choosing. In addition, the indemnification shall also apply
if in the reasonable opinion of Contractor’s outside intellectual property
counsel, any Deliverable Item to be delivered hereunder or any part thereof may
become the subject of any claim, suit, or proceeding for infringement of any
such patent, copyright, trade secret, trademark or other proprietary right.

(B)   In case of such a claim as set forth in Article 15(A), Contractor shall,
at its option and expense, either (i) procure for Purchaser the right under such
patent, copyright, trade secret, trademark or other proprietary right, to use,
lease, or sell, as appropriate, such Deliverable Item, or part thereof, or
(ii) replace or modify such Deliverable Item, or part thereof, so that it
becomes non-infringing but continues to meet the requirements of the Contract.

(C)   Contractor shall have no liability for and the provisions of Article 15(A)
shall not apply for any infringement arising from (i) the combination of such
Deliverable Item, part thereof or process practiced therein with any other item
or part not furnished to Purchaser by Contractor unless such Deliverable Item,
part or process furnished by Contractor contributorily infringes, or (ii) the
modification of such Deliverable Item, part thereof or process practiced
therein, unless such modification was made or authorized by Contractor, or
(iii) the use of any patent identified as being “granted” as set forth in
Exhibit I of the Satellite Contract.

(D)  Contractor’s total liability to Purchaser under this Article 15 shall not
exceed the Total Price. This Article 15 states the entire obligation of
Contractor and the exclusive remedy of Purchaser, with respect to any alleged
patent, copyright, trade secret or trademark infringement by such product or
part or process.

ARTICLE 16
LIMITATION OF LIABILITY

(A)  EXCEPT AS SPECIFICALLY PROVIDED IN THIS CONTRACT, CONTRACTOR MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH RESPECT TO THE CONTRACT
OR THE PERFORMANCE OF THE CONTRACTOR OR THE WORK HEREUNDER, WHETHER ARISING AT
LAW OR IN EQUITY AND ALL SUCH WARRANTIES AND REPRESENTATIONS, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY ARE, TO THE EXTENT PERMITTED BY LAW, EXCLUDED.

(B)   IN NO EVENT SHALL CONTRACTOR OR ITS SUBCONTRACTORS BE LIABLE TO PURCHASER
FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES (INCLUDING
ANY LOSS OF PROFIT OR ANY OTHER SIMILAR LOSS) WHETHER ARISING IN CONTRACT, TORT,
STRICT LIABILITY, OR UNDER ANY OTHER THEORY OF LIABILITY RESULTING FROM ANY
BREACH OF THIS CONTRACT OR WITH RESPECT TO ANY DEFECT, NON-CONFORMANCE OR
DEFICIENCY IN ANY INFORMATION, INSTRUCTIONS, SERVICES OR OTHER THINGS PROVIDED
PURSUANT TO THIS CONTRACT. THE FOREGOING EXCLUSION SHALL APPLY WHETHER OR NOT
FORESEEABLE OR EVEN IF CONTRACTOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. SPECIFICALLY, BUT WITHOUT LIMITATION TO THE FOREGOING, CONTRACTOR AND
ITS SUBCONTRACTORS SHALL NOT BE LIABLE TO PURCHASER FOR ANY SUCH DAMAGES
RESULTING FROM ANY LOSS OR DESTRUCTION OF A SPACECRAFT OR FAILURE OF THE
GLOBALSTAR SYSTEM TO OPERATE SATISFACTORILY.

14


--------------------------------------------------------------------------------


(C)   IN NO EVENT SHALL PURCHASER BE LIABLE TO CONTRACTOR OR ITS SUBCONTRACTORS
FOR INCIDENTAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES (INCLUDING
ANY LOSS OF PROFIT OR ANY OTHER SIMILAR LOSS) WHETHER ARISING IN CONTRACT, TORT,
STRICT LIABILITY, OR UNDER ANY OTHER THEORY OF LIABILITY RESULTING FROM ANY
BREACH OF THIS CONTRACT. THE FOREGOING EXCLUSION SHALL APPLY WHETHER OR NOT
FORESEEABLE OR EVEN IF PURCHASER HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

(D)  BOTH PARTIES’ SOLE AND EXCLUSIVE REMEDIES AND OBLIGATIONS FOR ANY BREACH OF
THIS CONTRACT OR WITH RESPECT TO ANY DEFECT, NON-CONFORMANCE OR DEFICIENCY IN
ANY INFORMATION, INSTRUCTIONS, GOODS, SERVICES OR OTHER THINGS PROVIDED PURSUANT
TO THIS CONTRACT ARE LIMITED TO THOSE SET FORTH IN THIS CONTRACT, AND ALL OTHER
REMEDIES OR RECOURSE AGAINST THE OTHER PARTY OF ANY KIND ARE EXPRESSLY
DISCLAIMED AND FOREVER WAIVED.

(E)   NOTWITHSTANDING ANY OTHER LANGUAGE IN THIS CONTRACT TO THE CONTRARY,
CONTRACTOR’S TOTAL LIABILITY TO PURCHASER SHALL NOT EXCEED THE TOTAL PRICE.
NOTWITHSTANDING ANY OTHER LANGUAGE IN THIS CONTRACT TO THE CONTRARY, PURCHASER’S
TOTAL LIABILITY TO CONTRACTOR SHALL NOT EXCEED THE TOTAL PRICE LESS ANY
PAYMENTS MADE.

ARTICLE 17
EXCUSABLE DELAYS

(A)  Any delay or failure in the performance of a Party’s obligations under this
Contract (other than payment obligations) shall be excused, and such Party will
not be liable for, or be in default for, such delay or non-performance, if the
cause of the delay or non-performance is, in whole or in part, beyond such
Party’s reasonable control and without the negligence of such Party (or its
Subcontractors at any tier).

Purchaser acknowledges that following the end of an excusable delay event,
Contractor shall resume full performance as soon as commercially practicable
after the end of an excusable delay event, and the schedule of performance shall
be deemed modified to reflect such recommencement of performance. Payments
obligations of Purchaser shall be suspended only for the portion of Contractor’s
performance of Work affected by the excusable delay.

(B)   Excusable delays shall be conclusively deemed to include, but are not
limited to Acts of God or of the public enemy; acts or omissions of governmental
bodies, including the FCC, in their sovereign capacities or contractual
capacities (including the inability to obtain and/or the suspension, withdrawal,
or non-renewal of export or import licenses required for the performance of the
Contract); acts of war (declared or undeclared), fires, earthquakes, floods,
other unusually severe weather conditions such as hurricanes, tornadoes and
typhoons, epidemics, quarantine restrictions, strikes, component or parts
alerts, labor and other industrial disputes, terrorist acts and freight
embargoes sabotage, riots, theft; introduction of malicious code; failures or
interruptions in essential services or equipment (e.g., electrical power,
telecommunications, fuels, water); embargoes and other transportation failures.

(C)   The Party whose performance is delayed under Section 17(A) shall give
notice in writing to the other Party within seven (7) Business Days after an
excusable delay shall have occurred or such notifying Party knows of an
excusable delay, whichever is later. Notwithstanding the foregoing, a Party’s
failure to provide such notice shall not prevent such an event from qualifying
as an excusable delay, except to the extent the failure to so notify prejudices
the other Party’s ability to mitigate the impact of the delay or non
performance. Such notice shall also be given at the termination of the excusable
delay. The delivery requirements shall only be extended, upon mutual agreement
of the Parties, by such period of time as is justified by the evidence forwarded
in the notice, but in any event not less than one (1) Day for one (1) Day of
excusable delay.

15


--------------------------------------------------------------------------------


(D)  Should excusable delays total, or be likely to total, six (6) consecutive
months or more, Purchaser, at its option, may terminate this Contract with
respect to the affected remaining Work by written notice to Contractor and the
conditions of Article 21 shall apply. Purchaser’s right to terminate pursuant to
this Article 17(D) shall not apply to the extent that excusable delays do not
affect Contractor’s ability to perform (i.e., such excusable delays affect
Purchaser only).

ARTICLE 18
LIQUIDATED DAMAGES FOR LATE DELIVERY

(A)  Contractor understands that delays in Delivery of Deliverable Items
required herein may cause Purchaser to incur additional cost, loss of revenues
and other damages, which damages are difficult to estimate but the Parties
acknowledge are likely to be significant. Accordingly, the Parties agree to
fixed and liquidated damages for late Delivery of Deliverable Items which
damages are intended to be compensatory, not a penalty and are in lieu of actual
damages incurred by the Purchaser.

(B)   In the event Contractor has not successfully completed the Control Network
Facility Acceptance Review on or before the sixtieth (60th) Day after the due
date as set forth in Section 2.7 of Exhibit A, then for each Day thereafter
until completion of the Satellite Control Network Acceptance Review, Contractor
agrees to pay Purchaser, as liquidated damages, [*] of the price of the
Deliverable Item as set forth in Article 4 which caused the delay, up to a
maximum of [*] of the price of the delayed Deliverable Item.

(C)   Payment of liquidated damages due to Purchaser shall be made within thirty
(30) Days after receipt of an emailed invoice by Contractor from Purchaser.

(D)  Delays in delivery shall be excused and the delivery date(s) shall be
extended, as appropriate, to reflect the following conditions:

(i)    if delay in Delivery is due to any cause referred to in Article 17; or

(ii)   the execution of a Stop Work pursuant to Article 22 which results in an
extension of the Delivery Schedule; or

(iii)  if the delay is due to a cause or causes attributable to the Purchaser.

(E)   The liquidated damages set forth herein reflect the mutual agreement of
the Parties as fair and reasonable compensation for a delay in Delivery.

ARTICLE 19
REQUEST FOR DEVIATION (RFD)/REQUEST FOR WAIVERS (RFW) AND CHANGES

(A)  Should Contractor desire to deviate from the requirements of a specific
item of the Work, it shall submit to Purchaser an RFD/RFW, as set forth in
section 2.2 of Exhibit A.

Contractor shall submit RFD/RFWs to the Purchaser promptly as and when they
occur. Before Purchaser shall grant a deviation or waiver, it may negotiate in
good faith with Contractor a mutually acceptable consideration therefor.

(B)   Purchaser may from time to time between the EDC and completion of this
Contract, by written change order issued by Purchaser, make changes within the
general scope of this Contract regarding the Deliverable Items, the services or
in any drawings, designs, specifications, methods of shipment or packing,
quantities of items, places of delivery, additional Work, or the omission of
Work. Procedures for implementing such changes may be similar to RFD/RFWs
submitted by Contractor pursuant to Article 19(A), with the Parties negotiating
the terms of the change order, including the price therefor, before the change
order becomes effective, or Purchaser may issue the change order without such
negotiation, as set forth in Article 19(C).

(C)   If any change order causes an increase or decrease in the costs of, or the
time required for, Contractor’s obligations under this Contract, and the Parties
do not negotiate such terms before the

16


--------------------------------------------------------------------------------


change order becomes effective, in accordance with Article 19(B), an equitable
adjustment in the price or Delivery Schedule or both shall thereafter be
negotiated by the Parties and this Contract shall be modified in writing
accordingly provided that Contractor shall begin the work related to the change
if and when Contractor has received from Purchaser a financial commitment
acceptable to Contractor to begin such work. Any claim for adjustment under this
Article shall be deemed waived unless asserted in writing (with the amount of
the claim) within forty-five (45) Days from the date of receipt by Contractor of
the change order.

ARTICLE 20
TERMINATION FOR DEFAULT

(A)  Purchaser may, by written notice to Contractor, issue a written notice of
Default (the ”Default Notice”) to Contractor, if:

(i)    there is a material breach by Contractor in the technical compliance
identified during the Subsystems Acceptance Review of any of the Deliverable
Item, in accordance with the Contract; or

(ii)   Contractor fails to satisfactorily complete the Control Network Facility
Acceptance Review on or before six (6) months after the due date as set forth in
Article 18(B).

After Purchaser issues a Default Notice in connection with any of the
circumstances in Article 20(A)(i), Contractor shall within thirty (30) Days of
such notice submit to Purchaser a plan (“Plan”) for remedying such Default. If
the Plan demonstrates to the mutual agreement of the Parties that the Control
Network Facility Acceptance Review will be completed within the time specified
in Article 18(B) plus six (6) months, then such Plan shall be implemented by
Contractor and the Delivery Schedule shall be adjusted as the Parties shall
mutually agree. Contractor may also suggest a Plan that does not result in the
Control Network Facility Acceptance Review being completed within the time
specified in Article 18(B) plus six (6) months, provided that Purchaser shall in
its sole discretion either accept or reject such a Plan by written notice sent
to Contractor within ten (10) Business Days. In case of rejection, Purchaser may
terminate the Contract by written notice of termination as set forth in
Article 20(B).

(B)   If Purchaser gives Contractor a Default Notice and Contractor fails to
respond to within the time period (if any) specified above in Article 20(A),
Purchaser may terminate this Contract upon notice (the ”Termination Notice”) to
Contractor and without further period for cure.

In the event of a termination pursuant to this Article 20(B), then, on
demand from Purchaser, Contractor will refund all payments made by Purchaser
less any amounts due under Article 18. Except as provided in Article 9(C), no
refund shall be made with respect to Deliverable Items for which Final
Acceptance has occurred at the time of termination. Contractor shall make this
refund within thirty (30) Days of receipt of Purchaser’s written notice of
termination of this Contract. In the event that Purchaser demands the refund as
described above, then such refund shall be Purchaser’s sole and exclusive remedy
for such termination.

Contractor shall keep title and ownership to all terminated WIP. Purchaser shall
take all reasonable necessary action for the protection and preservation of the
Work in possession of Purchaser in which Contractor has an interest under this
Contract, and Purchaser shall deliver to Contractor such work in its possession
at Contractor’s expense.

(C)   If, after notice of termination under the provisions of this Article, it
is determined that Contractor was not in default under the provisions of this
Article or that the delay was excusable under the provisions of Article 17, the
rights and obligations of the Parties shall be the same as if notice of
termination had been issued pursuant to Article 21.

17


--------------------------------------------------------------------------------


ARTICLE 21
TERMINATION FOR CONVENIENCE

(A)  Purchaser, by written notice to Contractor to be effective three (3) months
following the date of such notice, may terminate this Contract in whole or in
part for its convenience in accordance with the terms of this Article 21. In
such case, Contractor shall immediately stop Work as directed in the termination
notice and make its reasonable best efforts to mitigate costs.

(B)   In case of termination for convenience, Contractor shall be entitled to be
paid the lesser of (i) all actual costs, direct and indirect, incurred by
Contractor (Value Added Tax payable by Contractor on such costs as a result of
such termination shall be documented to Purchaser, added to such costs and paid
by Purchaser) for all Work performed plus actual termination costs incurred by
Contractor and its Subcontractors and to receive, in addition, an amount
representing [*] profit, before taxes, on such costs less amounts previously
paid by Purchaser to Contractor pursuant to this Contract or (ii) the maximum
aggregate payments to be made as set forth in Exhibit C for the two (2) quarters
following the date of notice as set forth in Article 21(A). A claim for such
costs shall be submitted by Contractor to Purchaser within sixty (60) Days from
the date of notice of termination. The Parties shall agree upon the final
termination charges to be paid to Contractor within thirty (30) Days after the
date of submission by Contractor of its claim.

(C)   Purchaser shall pay Contractor the termination charges within thirty
(30) Days following the date of receipt of an invoice from Contractor. Final
payment shall be the amount of the total termination charges less amounts
previously paid by Purchaser to Contractor pursuant to this Contract. In the
event the amount of these credits exceeds the amount of the total termination
charges, Contractor will refund the excess to Purchaser within thirty (30) Days
following the date of receipt of an invoice from Purchaser.

Subject to the prior approval of Purchaser and subject to restrictions that may
be imposed under applicable Governmental authorizations, title to all WIP shall
transfer to Purchaser after payment. The license granted to Purchaser under
Article 12 shall continue for the period of use of any Deliverable Items
not terminated.

If requested by Purchaser and to the extent reasonably practicable, Contractor
shall use commercially reasonable efforts to re-sell or re-use on other programs
all WIP (or parts thereof) for the benefit of Purchaser. In such case, the fair
market value of such WIP that Contractor re-uses or re-sells, as negotiated in
good faith by the Parties, less the reasonable and demonstrable costs of storage
and the reasonable costs incurred by Contractor for reusing and/or reselling
such items, shall be deducted from the termination charges or added to the
termination credit.

ARTICLE 22
STOP WORK

(A)  Stop Work by Purchaser

(i)    Purchaser may, at any time, by written notice to Contractor (“the Stop
Work Order”), direct Contractor to suspend performance of the Work for a maximum
cumulative duration of six (6) months and with a maximum number of suspensions
of two (2). Said Stop Work Order shall specify the date of suspension and the
estimated duration of the suspension. Upon receiving any such Stop Work Order,
Contractor shall promptly suspend further performance of the Work to the extent
specified, and during the period of such suspension shall properly care for and
protect all WIP and materials, supplies, and equipment Contractor has on hand
for performance of the Work.

(ii)   Purchaser may, at any time during the stop Work, either (a) direct
Contractor to resume performance of the Work by written notice to Contractor,
and Contractor shall resume diligent performance of the Work, provided that
(x) the Delivery Schedule is adjusted to reflect the stop Work and the time
required by Contractor to recommence performance, (y) other affected provisions
of the

18


--------------------------------------------------------------------------------


Contract shall be adjusted, and (z) Contractor is compensated for its costs as
defined in Article 22(A)(iii) below; or (b) terminate the Contract pursuant to
Article 21, in which case the costs incurred by Contractor and its
Subcontractors as a result of the stop Work as defined in Article 22(A)(iii)
shall be added to the termination charges to be paid pursuant to Article 21.

(iii)  Contractor shall be compensated for any additional, direct, out-of-pocket
costs reasonably incurred by Contractor or the Subcontractors as a result of
such suspension and resumption of Work. Contractor shall invoice Purchaser for
such costs, and Purchaser shall pay such invoice within thirty (30) Days from
the date of invoice. Invoices will not be issued more frequently than one
(1) per month during a stop Work.

(B)   Stop Work by Contractor

(i)    In the event Purchaser fails to make any payment in due time as required
pursuant to this Contract, Contractor shall notify Purchaser in writing of such
failure. If such failure is not cured by Purchaser within thirty (30) Days after
the date of such notification made by Contractor, Contractor shall be entitled
to immediately stop the Work under this Contract.

If Purchaser fails to make any payment within thirty (30) Days from the date
Contractor has stopped the Work as defined above, Contractor shall be entitled
to immediately terminate the Contract by written notice sent to Purchaser and
the provisions of Article 22(B)(iii) shall apply.

If Purchaser makes any payment on or before thirty (30) Days from the date
Contractor has stopped the Work as defined above, Contractor shall resume any
Work suspended as reasonably and promptly as possible provided that
(a) Purchaser has paid to Contractor all costs and expenses incurred as a result
of the stop Work hereunder and (b) the schedule of the Contract shall be
adjusted (provided such schedule adjustment shall not be less than one Day for
each Day of Work stoppage).

(ii)   In the event Purchaser fails to perform any material obligations (other
than those expressed in Article 22(B)(i)), Contractor shall notify Purchaser in
writing of such failure. If such failure is not cured by Purchaser within thirty
(30) Days after the date of such notification made by Contractor, Contractor
shall be entitled to immediately stop the Work under this Contract.

If Purchaser fails to cure the material breach within thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall be
entitled to immediately terminate the Contract by written notice sent to
Purchaser and the provisions of Article 22(B)(iii) shall apply.

If Purchaser cures the material breach on or before thirty (30) Days from the
date Contractor has stopped the Work as defined above, Contractor shall resume
any Work suspended as reasonably and promptly as possible provided that
(a) Purchaser has paid to Contractor all costs and expenses incurred as a result
of the stop Work hereunder and (b) the schedule of the Contract shall be
adjusted (provided such schedule adjustment shall not be less than one Day for
each Day of Work stoppage).

(iii)  In the event of termination of the Contract by Contractor pursuant to
this Article 22(B), Purchaser shall be liable to Contractor for the charges
payable pursuant to Article 21(B) which shall include all costs and expenses
incurred as a result of the stop Work hereunder, but in no event to exceed the
maximum aggregate payments to be made as set forth in Exhibit C for two
(2) quarters following the date of termination notice.

(iv)  In the event of a bankruptcy filing by or against Purchaser, and the
occurrence of a post-bankruptcy default by Purchaser including, but not limited
to, a default under Article 34(F), Purchaser consents to a modification of the
stays of proceedings to permit the Contractor to exercise such rights and
remedies as may be available to it under the Contract or applicable law,
including, but not limited to, the right to suspend performance, terminate the
Contract and exercise rights under other agreements with the Purchaser.

19


--------------------------------------------------------------------------------


Further, Purchaser consents that any preliminary hearing on a request under
U.S. Bankruptcy Code section 362(d) (or under any successor statute or rule) by
Contractor for a modification of the stays of proceedings (a ”Modification of
the Stays Motion”) shall be combined with a final hearing so that such hearing
may be concluded not less than thirty (30) days after the filing of the
Contractors’ Modification of the Stays Motion.

Purchaser acknowledges that the provisions of this Article 22(B)(iv) are
critical elements of the transaction to Contractor. The Parties have consulted
legal counsel experienced in such issues, and agree that a provision of this
type is beneficial in these circumstances.

ARTICLE 23
ARBITRATION

(A)  Any dispute or disagreement arising between the Parties in connection with
any interpretation of any provision of the Contract, or the compliance or
non-compliance therewith, or the validity or enforceability thereof, or any
other dispute under any Article hereof which is not settled to the mutual
satisfaction of the Parties within thirty (30) Days (or such longer period as
may be mutually agreed) from the date that either Party informs the other in
writing that such dispute or disagreement exists, shall be settled by
arbitration administered by the American Arbitration Association under its
Commercial Arbitration Rules and the Supplementary Procedures for Large, Complex
Disputes in effect on the date that such notice is given, except as otherwise
specified herein.

(B)   The Party which demands arbitration of the controversy shall in writing
specify the matter to be submitted to arbitration, and at the same time, choose
and nominate an arbitrator; thereupon, within fifteen (15) Days after receipt of
such written notice, the other Party shall in writing choose and nominate a
second arbitrator.

The two arbitrators so chosen shall forthwith select a third arbitrator, giving
written notice to both Parties of the choice so made and fixing a time and place
in New York City, at which both Parties may appear and be heard with respect to
such controversy. In case the two arbitrators shall fail to agree upon a third
arbitrator within a period of seven (7) Days, or if for any other reason there
shall be a lapse in the naming of an arbitrator or arbitrators, or in the
filling of a vacancy, or in the failure or refusal of any arbitrator or
arbitrators to attend or fulfill his or their duties, then upon application by
either Party to the controversy, arbitrators shall be named by the American
Arbitration Association in accordance with its Arbitration Rules.

The arbitrators shall control discovery as they shall determine is appropriate
in the circumstances, taking into account the needs of the Parties and the
desirability of having the discovery take place in an expeditious and
cost-effective manner. Any discovery shall be limited to information directly
relevant to the controversy or claim in arbitration and shall be concluded
within ninety (90) Days after the arbitrators are appointed, unless good cause
for an extension of such deadline is shown.

(C)   The arbitrators shall not alter or modify the terms and conditions of this
Contract but shall consider the pertinent facts and circumstances and be guided
by the terms and conditions of this Contract. If a solution is not found in the
terms and conditions of this Contract, the arbitrators shall be guided by the
substantive laws of the State of New York, excluding all conflict of law rules.
The arbitration award made shall be final and binding upon the Parties, their
successors and assignees, and judgment may be entered thereon, upon the
application of either Party, by any court having jurisdiction. Each Party shall
bear the cost of preparing and presenting its case including its own attorneys’
fees; and the cost of arbitration, including the fees and expenses of the
arbitrator or arbitrators, will be shared equally by the Parties.

(D)  The relief that may be awarded by the arbitrators under any arbitration
arising from this Contract may not exceed actual compensatory damages. In no
event may the arbitrators award punitive damages or otherwise disregard the
limitations of liability set forth in this Contract.

20


--------------------------------------------------------------------------------


ARTICLE 24
WARRANTY

(A)  Contractor warrants that the Deliverable Items shall be free from material
defects in materials and workmanship and will conform to the requirements in
Exhibit B1 to B3. This warranty shall start upon the date of Final Acceptance of
the Control Network Facility and shall run for a period of one (1) year. The
scope of this warranty is as set forth herein.

(B)   Without waiver of its right to terminate this Contract for default,
Purchaser shall have the right, at any time during the period of this warranty
and irrespective of prior inspections or acceptance, to require that any
Deliverable Item not conforming to the material requirements of the Contract by
written notice sent to Contractor (detailing to which extent the Contract
requirements are not met) be corrected or replaced, at Contractor’s expense and
option. Repair of defective parts shall take place at the Contractor’s
facilities, or at any local supplier’s facility specified by the Contractor.

The ownership to parts replaced shall pass to the Purchaser upon delivery of the
replacements to the Delivery Place. Transportation and insurance costs for
defective parts returned to the Contractor shall be at Purchaser’s charge and
transportation and insurance costs for parts replaced or repaired by the
Contractor shall be at the Contractor’s charge.

In the event that an on-site intervention is needed (e.g. fault cannot be
located remotely by the Contractor, or failure of a non replaceable unit), the
Contractor shall send a maintenance expert on site at no additional cost for
the Purchaser.

Labor costs, travel, board and lodging of installation personnel relating to the
reinstallation of repaired or replaced part under the above warranty shall be
borne by Purchaser. The Contractor reserves the right to supply, at a price to
be agreed upon, replacement parts which will give equivalent performance without
being identical to the parts replaced.

(C)   The Contractor undertakes to correct any reproducible error or omission on
a software reported by Purchaser during the warranty period. Contractor will
undertake for the warranty period to correct or bypass, pursuant to its own
standards, all reproducible malfunctions or anomalies in a software within a
reasonable period of time depending on the severity of the problem. This
warranty is strictly limited to a software (or features) delivered under this
Contract and does not extend any existing warranty on software (or features)
currently installed in the Purchaser’s facilities. The Purchaser should notify
Contractor of the defects in writing within fifteen (15) Days after the defects
are discovered. The Purchaser shall also provide an accurate description of the
conditions under which the software defect occurred, including without
limitation the conditions prevailing during the most recent operation of
the software.

The above warranties do not extend to any modification on software which is
undertaken by the Purchaser or a third party and which is not authorised by
Contractor, any malfunction which appears because of modifications of the
interface conditions or use of a software which is not contemplated in
the Contract.

For any software supplied under license from third parties, the rights and
guarantees given are those which Contractor is authorised to provide to
its customers.

(D)  The remedy under this Article 24 shall not apply if repair or parts
replacement is required because of accident, unusual physical or electrical
stress, negligence, misuse, failure of environmental control prescribed in
operations and maintenance manuals, repair or alterations by Purchaser, its
officers, directors, employees, consultants, representatives or agents, or
causes other than ordinary use. Furthermore, the warranty is contingent upon
Contractor being given access to delivered Deliverable Items in order to effect
any correction or replacement.

(E)   EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS CONTRACT, NO OTHER
WARRANTIES, WHETHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING BUT NOT

21


--------------------------------------------------------------------------------


LIMITED TO THOSE OF MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE,
SHALL APPLY TO THE GOODS AND SERVICES HEREUNDER AND THE REMEDIES PROVIDED HEREIN
ARE THE SOLE REMEDIES FOR FAILURE BY CONTRACTOR TO FURNISH WORK THAT IS FREE
FROM DEFECTS IN MATERIAL OR WORKMANSHIP AND CONFORMANCE WITH REQUIREMENTS AS SET
FORTH IN THIS ARTICLE 24. IN NO EVENT SHALL CONTRACTOR BE LIABLE FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES. ALL OTHER WARRANTIES OR
CONDITIONS IMPLIED BY ANY OTHER STATUTORY ENACTMENT OR RULE OF LAW WHATSOEVER
ARE EXPRESSLY EXCLUDED AND DISCLAIMED.

ARTICLE 25
COMMUNICATION AND AUTHORITY

(A)  Bill Gregg is assigned as Purchaser’s Program Manager with authority to
issue technical direction within the scope of this Contract. [*] is assigned as
Contractor’s Program Manager with respect to the SOCC and TCU Subsystems and [*]
is assigned as Contractor’s Program Manager with respect to the IOTE Subsystem,
with authority to accept such direction. Notwithstanding Article 25(A), the
foregoing Program Managers are authorized (i) to initial the Exhibits and any
modifications thereto (except Exhibit C), and (ii) to execute the waivers of
technical compliance with the specifications in the Exhibits.

(B)   All contractual correspondence to Purchaser will be addressed to (with
copy to the Program Manager):

[*]

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, California 95035, U.S.A.

Tel: [*]

Email: [*]

All technical correspondence to Purchaser will be addressed to:

[*]

Globalstar, Inc.

461 South Milpitas Blvd.

Milpitas, California 95035, U.S.A.

Tel: [*]

Email: [*]

All contractual correspondence to Contractor will be addressed to (with copy to
the Program Manager):

[*]

Alcatel Alenia Space France

26, avenue Jean François Champollion

31037 Toulouse Cedex  France

Tel: [*]

Email: [*]

All technical correspondence to Contractor with respect to SOCC and TCU
Subsystems will be addressed to:

[*]

Alcatel Alenia Space France

100 Boulevard du midi—B.P 99

06156 Cannes la Bocca Cedex  France

Tel: [*]

Email: [*]

22


--------------------------------------------------------------------------------


All technical correspondence to Contractor with respect to IOTE Subsystem will
be addressed to:

[*]

Alcatel Alenia Space France

26, avenue Jean François Champollion

31037 Toulouse Cedex  France

Tel: [*]

Email: [*]

(C)   In a time critical situation, such as operational or technical matters
requiring immediate attention, notice may be given by telephone. Any notice
given verbally will be confirmed in writing as soon as practicable thereafter in
accordance with Article 25(D).

(D)  Except as provided in Article 25(C), all notices, demands, reports, orders
and requests hereunder by one Party to the other shall be in writing and deemed
to be duly given on the same Business Day if sent by electronic means (i.e.,
electronic mail) or delivered by hand during the receiving Party’s regular
business hours, or on the date of actual receipt if sent by pre-paid overnight,
registered or certified mail.

(E)   The Parties agree to cooperate in implementing the use of electronic
signatures, provided that such use is consistent with applicable law.

23


--------------------------------------------------------------------------------


ARTICLE 26
RESERVED

ARTICLE 27
LICENSES FOR EXPORT

(A)  This Contract is subject to all applicable United States laws and
regulations relating to the export of Licensed Items and to all applicable laws
and regulations of the country or countries to which such Licensed Items are
exported or are sought to be exported. Contractor and Purchaser shall fully
comply with all requirements of any Technical Assistance Agreement related to
the substance of this Contract, whether included as an Appendix hereto or not.

(B)   Without limiting the scope of Article 27(A), Contractor shall use its
reasonable best efforts to obtain all approvals and licenses required by the
laws and regulations of the country or countries to which the Licensed Items are
exported or are sought to be exported. Purchaser shall use its reasonable best
efforts to obtain all US government approvals and licenses to export
Licensed Items.

(C)   If a government refuses to grant a required approval or license to export
the Licensed Items, or revokes or suspends an approval or license subsequent to
its grant, or grants a license or approval subject to conditions, then (i) this
Contract shall, nevertheless, remain in full force and effect unless terminated
for convenience pursuant to Article 21, and (ii) the Delivery Schedule shall be
adjusted on a day-for-day basis for each day that Contractor is impacted by such
action or inaction of the United States government. Such government action or
inaction shall not modify in any way the rights and obligations of the Parties
under this Contract except to relieve Contractor of any obligations which cannot
be performed without such an approval or license.

(D)  The Parties confirm that their performance of, and obligations under, this
Contract is in all matters subject to the provisions of this Article 27,
notwithstanding that (i) other Articles (including without limitation those
paragraphs in Articles 8 and 9) and Exhibits may not specifically reference
Article 27, and (ii) other Articles and Exhibits may state that they are subject
to compliance with other Articles of this Contract.

(E)   Contractor and Purchaser shall cooperate in amending as necessary the
existing Technical Assistance Agreement set forth in Appendix 2, which will
allow Purchaser to be directly involved in matters related to some or all
Licensed Items.

24


--------------------------------------------------------------------------------


ARTICLE 28
RESERVED

ARTICLE 29
OPTIONS

(A)  Annual Maintenance Support:Purchaser shall have the option to order Annual
Maintenance Support from Contractor, starting after the one year warranty
expires, renewable on an annual basis for up to 15 years. The price for such
support will be negotiated in good faith between the Parties upon request
from Purchaser.

(B)   Support Services: In addition to support services included in this
Contract as set forth in Section 5 of Exhibit A, Purchaser shall have the option
to order additional support services on a time and material basis. The price for
such support will be negotiated in good faith between the Parties upon request
from Purchaser.

ARTICLE 30
KEY PERSONNEL

(A)  At EDC, Contractor shall identify the Key Personnel for the following
positions to perform the services and staff the Work, working dedicated until
successful completion of the Work performed hereunder (individually a “Key
Person” and collectively the “Key Personnel”).

No person can serve the role of more than one Key Person.

Position

 

Name

 

Program Manager SOCC and TCU

 

[*]

 

Program Manager IOTE

 

[*]

 

 

(B)   Key Personnel shall not be removed from performance of the Work under this
Contract unless replaced with personnel of substantially equal qualifications
and ability. Purchaser shall have the right to review the qualifications of any
proposed replacements. If Purchaser deems, in its reasonable judgment, the
proposed replacements to be unsuitable, Purchaser may require Contractor to
offer alternative candidates. Notwithstanding its role in reviewing Key
Personnel and their replacements, Purchaser shall have no supervisory control
over their performance, and nothing in this Article shall relieve Contractor of
any of its obligations under this Contract, or of its responsibility for any
acts or omissions of its personnel.

ARTICLE 31
INDEMNIFICATION AND INSURANCE

(A)  Contractor shall indemnify and hold harmless Purchaser, and its
subsidiaries and affiliates, and its subcontractors (if any), their respective
officers, employees, agents, servants and assignees, or any of them
(collectively “Purchaser Indemnitees”), from any direct or indirect loss,
damage, liability and expense (including reasonable attorneys fees), on account
of loss or damage to property and injuries, including death, to all persons,
including but not limited to employees or agents of Contractor, the
Subcontractors and the Purchaser Indemnitees, and to all other persons, arising
from any occurrence caused by any negligent act or omission or willful
misconduct of Contractor, the Subcontractors or any of them.

At Contractor’s expense, Contractor shall defend any suits or other proceedings
brought against the Purchaser Indemnitees on account thereof, and shall pay all
expenses and satisfy all judgments which may be incurred by or rendered against
them, or any of them, in connection therewith.

Contractor shall have the right to settle any claim or litigation against which
it indemnifies hereunder. Further, the Purchaser Indemnitees shall provide to
Contractor such reasonable cooperation and assistance as Contractor may request
to perform its obligations hereunder.

(B)   Purchaser shall indemnify and hold harmless Contractor, and its
subsidiaries and affiliates, its Subcontractors, their respective officers,
employees, agents, servants and assignees, or any of them

25


--------------------------------------------------------------------------------


(collectively “Contractor Indemnitees”), from any direct or indirect loss,
damage (including damage to property and injuries, including death), liability
and expense (including reasonable attorneys fees) incurred by any third party
(including employees or agents of Purchaser and Contractor Indemnitees) and
arising from any occurrence caused by any negligent act or omission or willful
misconduct of Purchaser, its officers, employees, agents, consultants, servants
and assignees.

In addition, Purchaser shall waive any claim against and shall indemnify and
hold harmless Contractor Indemnitees from any direct or indirect loss, damage
(including damage to property and injuries, including death), liability and
expense incurred by any third party and arising from use, operation or
performance of the Deliverable Items after Final Acceptance, including as a
result of modification or improvements made by Purchaser.

Purchaser shall, at Purchaser’s expense, defend any suits brought against the
Contractor Indemnitees referred to above and shall pay all expenses and satisfy
all judgments which may be incurred by or rendered against them, or any of them,
in connection therewith. Purchaser shall have the right to settle any claim or
litigation against which it indemnifies hereunder. Further, the Contractor
Indemnitees shall provide to Purchaser such reasonable cooperation and
assistance as Purchaser may request to perform its obligations hereunder.

(C)   Contractor shall, at its own expense, provide and maintain insurance which
shall cover all WIP (including all Purchaser’s property while in Contractor’s
custody) against physical loss or damage on an “all risks” property insurance
basis, including coverage for the perils of flood or earthquake while in or
about Contractor’s and its Subcontractors’ premises, while at other premises
which may be used or operated by Contractor for construction purposes.

The amount of insurance shall be sufficient to cover the full replacement value
of all Work. Upon request by Purchaser, Contractor will provide certificate of
insurance to Purchaser. Additionally, Contractor will add Purchaser as an
additional insured under the All Risks insurance as far as Purchaser’s interests
may appear.

The insurance may be issued with deductibles, which are consistent with
Contractor’s current insurance policies. The amount of any loss up to the value
of the deductible level, or not otherwise covered by the insurance, shall be
borne by Contractor.

In addition, Contractor shall, at its own expense, provide and maintain a
Commercial General Liability Insurance Policy (“CGL Policy”) which shall cover
property damage and injuries, including death, caused to third parties. Upon
written request by Purchaser, Contractor will provide a certificate of insurance
to Purchaser. Contractor shall use its reasonable best efforts to add Purchaser
as additional insured under such CGL Policy.

ARTICLE 32
EFFECTIVE DATE OF CONTRACT

(A)  The effective date of this contract (the ”EDC”) shall be April 1st, 2007
provided that all the following conditions are fulfilled:

(i)    signature of the Contract by both Parties; and

(ii)   the first payment referred to in Exhibit C has been credited to the
Contractor’s bank account.

(B)   If by April 15th, 2007, the conditions under Article 32(A) are not
fulfilled, Contractor or Purchaser shall have the following options:

(i)    to notify the other Party that this Contract shall not become effective.
In such a case, the notified Party shall not be entitled to claim any damages
whatsoever from the notifying Party; or

26


--------------------------------------------------------------------------------


(ii)   be entitled to enter into negotiation with the other Party if agreed by
such Party to adjust the Total Price and the schedule of Work. The Contract
shall be amended to reflect these adjustments.

ARTICLE 33
REPRESENTATIONS

(A)  Contractor represents, covenants and warrants that:

(i)    Contractor’s execution of and performance under this Contract will not
result in a breach of, or constitute a default under, any contract, instrument
or other agreement to which Contractor is a party or is bound; and

(ii)   Contractor has full power, authority and legal right to execute, deliver
and perform this Contract, that the execution, delivery and performance by
Contractor of this Contract have been duly authorized by all necessary action on
the part of Contractor and do not require any further approval or consent of any
person or entity (whether governmental or otherwise), and that once executed by
Contractor this Contract shall constitute a legal, valid and binding obligation
of Contractor enforceable against Contractor in accordance with its terms.

(B)   Purchaser represents, covenants and warrants that:

(i)    Purchaser has full power, authority and legal right to execute, deliver
and perform this Contract, that the execution, delivery and performance by
Purchaser of this Contract have been duly authorized by all necessary action on
the part of Purchaser and do not require any further approval or consent of any
person or entity (whether governmental or otherwise), and that once executed by
Purchaser this Contract shall constitute a legal, valid and binding obligation
of Purchaser enforceable against Purchaser in accordance with its terms.

(ii)   Purchaser’s execution of and performance under this Contract does not
result in a breach of, or constitute a default under, any contract, instrument
or other agreement to which Purchaser is a party or is bound.

ARTICLE 34
GENERAL PROVISIONS

(A)  Each Party hereby agrees that it will not, without the prior written
approval of the other Party (such approval not to be unreasonably withheld or
unduly delayed), assign or delegate any of their rights, duties, and obligations
under this Contract, except to a wholly-owned subsidiary of such Party (which
assignment or delegation shall not relieve the assignor or delegator of
liability). In case of assignment by Purchaser, Purchaser shall demonstrate to
Contractor’s satisfaction that its successor or assignee possesses the financial
resources to fulfill Purchaser’s obligations under this Contract. Upon such
assignment, the assignee shall assume all rights and obligations of the assignor
existing under this Contract at the time of such assignment. This Article 34(A)
shall not preclude the granting of a security interest by a Party to a lender.

(B)   Nothing contained in this Contract shall be deemed or construed by the
Parties or by any third party to create any rights, obligations or interests in
third parties, or to create the relationship of principal and agent, partnership
or joint venture or any other fiduciary relationship or association between the
Parties and the rights and obligations of the Parties shall be limited to those
expressly set forth herein.

(C)   No failure on the part of either Party to notify the other Party of any
noncompliance hereunder, and no failure on the part of either Party to exercise
its rights hereunder, shall prejudice any remedy for any subsequent
noncompliance with any term or condition of this Contract and shall be limited
to the particular instance and shall not operate or be deemed to waive any
future breaches or noncompliance

27


--------------------------------------------------------------------------------


with any term or condition. Except as otherwise expressly provided herein, all
remedies and rights hereunder shall be exclusive and in lieu of all other rights
and remedies available by law or in equity.

(D)  The Parties shall comply with the United States Foreign Corrupt Practices
Act, the OECD Antibribery Convention and all other laws of any country dealing
with improper or illegal payments, gifts or gratuities. Contractor agrees not to
pay, promise to pay or authorize the payment of any money or anything of value,
directly or indirectly to any person for the purpose of illegally or improperly
inducing a decision or obtaining or retaining business in connection with
this Contract.

(E)   This Contract (including all Exhibits and Appendices) constitutes the
entire agreement between the Parties and supersedes all prior understandings,
commitments and representations between the Parties with respect to the subject
matter hereof.

This Contract may not be amended or modified and none of its provisions may be
waived, except by a writing signed by an authorized representative of the Party
against which the amendment, modification or waiver is sought to be enforced.

In the event any one or more of the provisions of this Contract shall for any
reason be held to be invalid or unenforceable, the remaining provisions of this
Contract shall be unimpaired, and the invalid or unenforceable provision shall
be replaced by a provision which, being valid and enforceable, comes closest to
the intention of the Parties underlying the invalid or unenforceable provisions.
The Parties shall negotiate in good faith to attempt to agree upon any such
replacement provision.

The paragraph headings herein shall not be considered in interpreting the text
of this Contract.

All oral and written communications between the Parties shall be conducted
in English.

This Contract shall be governed by and interpreted in accordance with the laws
of the State of New York, U.S.A., excluding its conflict of laws rules. The U.N.
Convention on Contracts for the International Sales of Goods is not applicable
to this Contract.

(F)   In view of a number of factors, including the substantial payments to
Subcontractors that Contractor will be making in connection with its performance
under this Contract, the Parties acknowledge and agree that if Purchaser should
become a debtor in a case under the United States Bankruptcy Code, Contractor
would be severely and irreparably damaged unless Purchaser continues
uninterrupted and timely performance of its obligations under the Contract and
promptly assumes or rejects this Contract. In continuing to perform this
Contract following a bankruptcy filing by the Purchaser, Contractor would incur
significant expense (including commitments to Subcontractors) that Contractor
could avoid incurring through termination clauses if the Contract ultimately is
to be rejected in a bankruptcy proceeding. Accordingly, if Purchaser should
become a debtor in a case (the ”Bankruptcy Case”) under the United States
Bankruptcy Code, Purchaser shall, within thirty (30) days after the commencement
of the Bankruptcy Case, (i) promptly advise Contractor of such, (ii) file a
motion (the ”Motion”) with the bankruptcy court presiding over the Bankruptcy
Case seeking an order approving Purchaser’s assumption or rejection of this
Contract within such thirty day period, and (iii) obtain a final and
non-appealable order (the ”Order”) approving the assumption or rejection of this
Contract. Purchaser agrees that it shall not, without the prior written consent
of Contractor, withdraw the Motion or adjourn any hearing on the Motion.
Purchaser further agrees that it will promptly take and diligently pursue any
and all actions necessary and/or appropriate, including such actions as may be
reasonably requested by Contractor, to obtain the Order within the thirty
(30) day period set forth above. In the event Purchaser does not file the Motion
and obtain the Order within thirty (30) days after the commencement of the
Bankruptcy Case, Contractor shall, in addition to any other rights and/or
remedies it has or may have, be entitled to stop the Work under this Contract.
Following such Work stoppage, if Purchaser still has not filed the Motion and
obtained the Order within thirty (30) days after Contractor has stopped the Work
then, Contractor shall be entitled to terminate the Contract by written notice
sent to Purchaser and the provisions of Article 22(B)(iii) shall apply.

28


--------------------------------------------------------------------------------


Purchaser acknowledges that the provisions of this Article 34(F) are critical
elements of the transaction to Contractor. The Parties have consulted legal
counsel experienced in such issues, and agree that a provision of this type is
beneficial in these circumstances.

Execution

In witness whereof, the Parties have duly executed this Contract.

GLOBALSTAR, INC.

ALCATEL ALENIA SPACE FRANCE

 

 

 

 

By:

/s/ James Monroe III

 

By:

/s/ Dimitri Savescu

 

 

 

 

 

Name:

James Monroe III

Name:

Dimitri Savescu

 

 

 

 

Title:

Chief Executive Officer

Title:

Senior Vice President
Industrial Unit Ground

 

 

 

 

Date:

March 22, 2007

Date:

March 22, 2007

 

29


--------------------------------------------------------------------------------